Citation Nr: 0939277	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-05 571	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
prostate cancer for the period from August 1, 2007, to 
January 27, 2009, to include restoration of a 100 percent 
rating. 

2.  Entitlement to a rating in excess of 40 percent for 
prostate cancer for the period beginning January 28, 2009.  

3.  Entitlement to an initial rating in excess of 20 percent 
for depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  


FINDINGS OF FACT

1.  Based on a November 2006 VA examination that showed the 
Veteran's prostate cancer to be in remission, a February 2007 
rating decision proposed to reduce the 100 percent rating for 
prostate cancer to 0 percent; the Veteran was notified of 
this decision in March 2007.

2.  The reduction in the rating for prostate cancer to 0 
percent, effective from August 1, 2007, was formally 
implemented by a May 2007 rating decision.  

3.  The rating for prostate cancer was increased to 20 
percent effective from August 1, 2007, by a January 2008 
rating decision following an August 2, 2007, VA examination 
that showed that the Veteran's pre-existing nocturia was 
aggravated by brachytherapy for prostate cancer and that the 
Veteran had very mild incontinence secondary to 
brachytherapy.  

4.  The January 2008 rating decision found that the evidence 
of record at that time showed medical evidence demonstrating 
the equivalence of incontinence requiring the wearing of 
absorbent materials which must be changed two to four times a 
day, thereby warranting a 40 percent rating; the assignment 
of a 20 percent rating based on a deduction of the level of 
disability prior to brachytherapy by the RO in this decision 
was not based on an ascertainable level of preexisting non-
service connected genitourinary disability. 

5.  It was not shown by any evidence dated or received prior 
to August 1, 2007, that there were symptoms of incontinence 
equivalent with requiring the wearing of absorbent materials 
which must be changed two to four times a day.  

6.  Following VA outpatient treatment on January 28, 2009, 
that demonstrated that the Veteran was leaking urine 
continuously, a July 2009 rating decision found that the 
criteria for a 60 percent rating were met effective from 
January 28, 2009, based on a finding that the evidence showed 
the equivalent of incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four time per day; the assignment of a 40 
percent rating based on a deduction of the level of 
disability prior to brachytherapy by the RO in this decision 
was not based on an ascertainable level of preexisting non-
service connected genitourinary disability. 
 
7.  It was not shown by any evidence dated or received prior 
to January 28, 2009, that voiding was so frequent as to 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  

8.  The highest assignable rating for voiding dysfunction is 
60 percent and there is no evidence indicating that 
entitlement to a rating in excess of 60 percent for the 
period beginning January 28, 2009, would be warranted on the 
basis of renal dysfunction or under any applicable  
Diagnostic Code. 

9.  The Veteran had mild disability due to depression prior 
to being diagnosed with prostate cancer warranting a 10 
percent rating; the preexisting depression was aggravated by 
prostate cancer so as to produce moderate impairment 
reflective of a level of disability warranting the assignment 
of a 30 percent rating.

10.  Service connection has only been granted for that 
portion of the Veteran's depression that was aggravated by 
prostate cancer, thereby warranting subtracting the level of 
disability due to depression that existed prior to prostate 
cancer in assigning the rating for depression.   

11.  Depression does not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships; occupational and social deficiencies in most 
areas or total occupational and social impairment is clearly 
not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for prostate cancer 
for the period from August 1, 2007, to January 27, 2009, but 
no earlier, are met; the criteria for a rating in excess of 
40 percent for this period, to include restoration of a 100 
percent rating, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.400, 
4.115a, 4.115b Diagnostic Code (DC) 7528 (2008).   
  
2.  The criteria for a 60 percent rating, but no more, for 
prostate cancer for the period beginning January 28, 2009, 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.115a, 4.115b DC 7528 (2008).   

3.  The criteria for an initial rating in excess of 20 
percent for depression are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9434 (DC) 
(2008).   
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in May 2008, the RO advised the 
claimant of the information necessary to substantiate the 
claim for an increased rating for prostate cancer.  He was 
also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding effective dates by 
the May 2008 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As for the claim for an increased initial 
rating for depression, this claim was initiated by 
disagreement with the rating assigned for depression after 
service connection was granted.  As such, no further notice 
under the VCAA is necessary with respect to this claim.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Although the May 2008 letter was not sent until after the 
initial adjudication of the claim, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in July 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the Veteran with 
actual notice of the information needed to prevail in his 
claim, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the Veteran's service treatment records and made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes VA treatment records, and the Veteran's 
own statements and evidence he presented.  He was also 
afforded VA examinations in November 2006, August 2007 and 
February 2009 that contained detailed clinical findings as to 
the severity of prostate cancer that are adequate to 
determine the proper ratings to be assigned for this 
disability, and VA psychiatric examinations in October 2006 
and April 2008 that contain sufficient information as to the 
severity of his depression to determine the proper rating for 
this disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the matter son appeal 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for depression is based on the assignment of the 
initial rating for this condition following the initial award 
of service connection for by rating action in June 2008.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

A.  Prostate Cancer

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the Veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The Veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system, such 
as prostate cancer, are rated as 100 percent disabling.  
38 C.F.R. § 4.115b, DC 7528.  Thereafter following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.  

A 40 percent rating for voiding dysfunction under 
38 C.F.R. § 4.115b is for incontinence that requires the 
wearing of absorbent materials which must be changed two to 
four times a day.  The highest assignable rating for voiding 
dysfunction under 38 C.F.R. § 4.115b, 60 percent, is for 
incontinence that requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times a day.

A February 2004 VA outpatient treatment report showed an 
elevated prostate specific antigen (PSA) test, and a biopsy 
in June 2004 resulted in a diagnosis of adenocarcinoma.  A 
January 2005 VA outpatient report noted no history of 
incontinence and the Veteran reported nocturia of four times 
a night according to a February 2005 VA outpatient treatment 
report.  A July 2005 VA outpatient treatment report also 
noted the Veteran describing nocturia of four times a night.  
Additional evidence of record includes reports from VA 
brachytherapy on July 21, 2005, to treat the Veteran's 
prostate cancer.  Service connection for prostate cancer due 
to herbicides was granted by an August 2005 rating decision.  
A 100 percent rating was assigned effective from receipt of 
the Veteran's claim, July 26, 2005.  

The evidence thereafter includes reports from VA outpatient 
treatment at an oncology clinic in September 2006 that showed 
the Veteran reporting continuing significant urinary symptoms 
there were present prior to the seed implanting, and noted 
that there was occasional incontinence of urine with frequent 
urgency and multiple bouts of nocturia.  At a November 2006 
VA genitourinary examination, the Veteran reported that he 
had nocturia four times a night and that he voided five times 
a day.  He stated that when he has the urgency, he has to go 
to the bathroom right away or he will occasionally have 
dribbling.  He denied the use of protective pads or specific 
urinary incontinence.  The diagnosis was adenocarcinoma of 
the prostate in remission with no evidence of recurrent or 
metastatic disease and pre-existing nocturia with urgency 
unchanged since brachytherapy.  

Following the November 2006 VA examination, a February 2007 
rating decision proposed to reduce the 100 percent rating for 
prostate cancer to 0 percent.  The Veteran was notified of 
this proposal in a March 2007 letter, and this letter 
notified the Veteran that if he felt this reduction should 
not be made, he had 60 days to present medical evidence or 
other information supporting such a contention.  The Veteran 
did not respond to this letter, and a May 2007 rating 
decision implemented the reduction to 0 percent effective 
form August 1, 2007.  

At a VA examination conducted on August 2, 2007, it was 
indicated the Veteran had generally "done well" since his 
brachytherapy.  He reported mild incontinence and that he 
wore two pairs of underpants to work but that he did not wear 
pads.  The examiner noted that the Veteran had a history of 
frequency and nocturia that predated his brachytherapy that 
had worsened.  The Veteran indicated that he would  often 
urinate three to four times within an hour and a half during 
the night and then perhaps one or two more times through the 
rest of the night.  The Veteran also reported urgency during 
the day with voiding approximately every waking hour.  The 
impression included adenocarcinoma of the prostate in 
remission post brachytherapy, aggravation of pre-existing 
nocturia, frequency and urgency by brachytherapy and very 
mild incontinence secondary to brachytherapy.  

Thereafter, the rating for prostate cancer was increased to 
20 percent effective from August 1, 2007, by a January 2008 
rating decision.  The January 2008 rating decision found that 
the pre-existing level of urinary symptoms prior to 
brachytherapy met the criteria for a 20 percent rating based 
on the fact that the evidence showed the Veteran's had 
nocturia four times per night prior to brachytherapy.  This 
decision also found that the evidence of record at that time 
showed a level of voiding dysfunction, post brachytherapy, 
equivalent to that requiring the wearing of absorbent 
materials which must be changed two to four times a day, 
thereby meeting the criteria for a 40 percent rating for 
voiding dysfunction.  The 20 percent rating assigned by this 
decision was obtained by deducting the 20 percent level of 
disability the RO determined existed prior to the 
brachytherapy form the overall 40 percent level of disability 
felt to have been demonstrated at that time.  See 
38 C.F.R. § 4.22

Thereafter, a January 20, 2009, VA outpatient treatment 
report showed the Veteran stating that he voids every 25 to 
30 minutes at night.  A VA outpatient treatment report dated 
January 22, 2009, showed the Veteran describing frequent 
urination for the previous two to three weeks, and a VA 
outpatient treatment record dated January 28, 2009, showed 
the Veteran reporting that he was leaking urine 
"continuously."  Reports from a February 2009 VA 
genitourinary examination showed the Veteran reporting that 
his urinary symptoms had worsened since his August 2007 
examination, and noting more frequency, episodes of 
incontinence and nocturia.  He reported that he wore 
absorbent pads that he changed approximately four or five 
times a day as he otherwise would have to use a urinal 
approximately two times an hour throughout the day.  The 
Veteran reported that he needs to urinate approximately six 
to seven times each night and that there was hesitancy and 
dripping with urination.  He described no history of renal 
colic or bladder stones, acute nephritis or hospitalization 
for urinary tract disease.  No recurrence of the neoplasm was 
described.  

A July 2009 rating decision found that the criteria for a 60 
percent evaluation were met effective from January 28, 2009, 
based on a finding that the evidence showed the equivalent of 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  Again, a 40 percent rating was ultimately 
assigned based on a deduction of the level of disability 
prior to brachytherapy.   

From the above, it is clear that the reduction in the 100 
percent rating for residuals of prostate cancer was proper 
procedurally.  As required by DC 7528 and 38 C.F.R. § 
3.105(e), the reduction followed a VA examination noting that 
there had been no local reoccurrence or metastasis and notice 
to the Veteran in March 2007 of the proposed rating 
reduction.  

As for the determination by the RO that a reduction should be 
made of the level of pre-brachytherapy disability in the 
ratings assigned by the January 2008 and July 2009 rating 
decisions, while the level of urinary frequency or 
incontinence may have been aggravated by the brachytherapy, 
the Board finds that it is not factually ascertainable that 
the pre-brachytherapy urinary symptoms were not symptomatic 
of or otherwise related to service-connected disability 
associated with prostate cancer that had been demonstrated in 
VA outpatient treatment records several months before the 
brachytherapy as set forth above.  As such, it is not clear 
why the RO determined that the genitourinary disability that 
existed prior to the brachytherapy was not part of the 
overall service-connected disability resulting from prostate 
cancer.  Moreover, while the physician who examined the 
Veteran in August 2007 found that pre-existing nocturia had 
been aggravated by the brachytherapy, he did not state that 
the Veteran's incontinence, which has been the symptomatology 
forming the basis for the ratings assigned in January 2008 
and July 2009, had been aggravated by the brachytherapy.  
Therefore, in the analysis that follows, the Board will 
attribute all the genitourinary findings to the service 
connected disability, without reducing the level of urinary 
dysfunction in existence prior to the July 2005 
brachytherapy.  

Attributing all of the genitourinary disability to the 
service-connected prostate cancer residuals, the Board finds 
that entitlement to a 40 percent for prostate cancer for the 
period from August 1, 2007, to January 27, 2009, is 
warranted.  As for whether a 40 percent rating may be 
assigned prior to August 1, 2007, the Veteran did not 
describe incontinence requiring the wearing of two underpants 
at the November 2006 VA examination and there was no evidence 
dated or received prior to the August 2, 2007, VA examination 
that reflects the incontinence described at this examination.  
In this regard, reports from visits to a VA outpatient clinic 
in May 2007 and June 2007 to assess the severity of prostate 
cancer residuals did not refer to the Veteran suffering from 
such incontinence as to require the wearing of two 
underpants.  As such, the Board finds that a 40 percent 
rating for prostate cancer is warranted for the period from 
August 1, 2007, to January 27, 2009, but not earlier.  
38 C.F.R. §§ 3.400, 4.115a. 

As for a rating in excess of 40 percent from August 1, 2007, 
to January 27, 2009, such a rating would require there to a 
level of incontinence greater than that demonstrated at the 
August 2, 2007, VA examination; namely, incontinence that 
requires the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  
Such equivalent symptomatology was not shown until the 
January 28, 2009, VA outpatient treatment report referenced 
above, and attention in this regard is directed to a VA 
outpatient treatment report dated January 22, 2009, that 
showed the Veteran describing frequent urination for the 
previous two to three weeks but not the "continuous" 
leaking of urine shown at the January 28, 2009, VA outpatient 
treatment.  As such, a rating in excess of 40 percent for the 
period from August 1, 2007, to January 27, 2009, cannot be 
assigned.  38 C.F.R. §§ 3.400, 4.115a.  

Again, as the Board has determined that the reduction for the 
pre-brachytherapy level of disability was not proper, the 
Board finds that the criteria for a 60 percent rating for 
residuals of prostate cancer for the period beginning January 
28, 2009, are met.  With regard to entitlement to a rating in 
excess of 60 percent, this is the highest assignable rating 
for voiding dysfunction under 38 C.F.R. § 4.115a.  As such, 
increased compensation based on the Veteran's symptoms of 
incontinence cannot be assigned.  An 80 percent evaluation 
may be assigned if there is renal dysfunction resulting in 
persistent edema and albuminuria with blood urea nitrogen of 
40 to 80 mg %; creatinine of 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Such renal dysfunction was 
not described at the February 2009 examination, wherein no 
history of renal colic was reported, or on any other clinical 
evidence of record.  There are otherwise no clinical findings 
which would warrant a rating in excess of 60 percent under 
any other potentially applicable diagnostic code for any 
relevant time period.   

B.  Depression

According to the applicable criteria, occupational and social 
impairment due to psychiatric disorders such as depression 
with mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during period of significant stress or with symptoms 
controlled by continuous medication warrants a 10 percent 
rating.  38 C.F.R. § 4.130, DC 9434.

Occupational and social impairment due to psychiatric 
disabilities such as depression with occasional decrease in 
work efficiency and intermittent periods of the inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  Id.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A VA physician who examined the Veteran in April 2008 found 
it more likely than not that the Veteran's prostate cancer 
aggravated his depression. This physician, referencing the 
pertinent rating criteria as set forth above, found that the 
impairment due to depression prior to prostate cancer 
warranted the assignment of a 10 percent rating, and that the 
overall level of impairment due to depression following 
prostate cancer warranted a 30 percent rating.  She indicated 
the Global Assessment of Functioning (GAF) prior to prostate 
cancer was 65, which she said represented "mild" disability 
and that the current GAF score was 60, which she said 
reflected disability at the "high end of moderate" in 
degree.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  Following this examination, a 
June 2008 rating decision granted service connection for that 
portion of the Veteran's depression that was aggravated by 
prostate cancer.  A 20 percent rating was assigned by way of 
subtracting the 10 percent level of disability that existed 
prior to prostate cancer.  

Given the clearly ascertainable medical evidence as to the 
severity of the Veteran's depression that existed prior to 
prostate cancer as described by the VA examiner in April 2008 
and that service connection has only been granted by way of 
aggravation, the Board is in agreement with the decision of 
the RO to deduct the pre prostate cancer depression from the 
rating assigned for depression.  

Pertinent facts from the April 2008 psychiatric examination 
included the Veteran reporting depression "most of the 
time," accompanied by feelings of hopelessness and 
helplessness about his life.  Suicidal ideation was denied 
and appetite was reported to be low.  Problems with sleeping 
were reported and the Veteran said he worried a lot.  Anxiety 
periods per se were not reported and paranoid ideation was 
not described except for his belief that people do not 
respond to his questions when he asks for help.  Homicidal 
ideation was denied as was any physical or verbal 
aggressiveness.  He reported having no friends and indicated 
that his frequent urination lead to a lot of frustration.  
Objective examination findings included good grooming and 
adequate eye contact; circumstantial and tangential speech; 
and appropriate affect.  The Veteran was alert and oriented 
and stream of thought was coherent, relevant, logical, and 
goal oriented.  There was no evidence of psychotic thought 
processes.  The Veteran reported difficulty with short term 
and long term memory, but concentration problems were denied 
except for "unexpected" occurrences.  Social judgment was 
fair and abstract thinking with proverbs was poor.  Insight 
was limited and reliability seemed adequate.  

The findings above were in large part consistent with those 
obtained at an October 2006 VA examination, at which time the 
GAF score was also 65.  No impairment of thought processes, 
delusions, or hallucinations were reported at that time, and 
the Veteran reported no obsessive or ritualistic behavior, 
panic attacks or impaired impulse control.  Additional 
pertinent evidence includes reports of treatment in a VA 
mental hygiene clinic through December 2008.  

In order for increased compensation to be assigned, the 
evidence must demonstrate  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  While 
some impairment of memory and abstract thinking was described 
at the April 2008 VA examination, the rest of the criteria 
for increased compensation are not demonstrated by the 
evidence of record, to include that summarized above.  
Moreover and as indicated above, the examiner specifically 
found at this examination that the severity of the Veteran's 
depression equated with that warranting a 30 percent rating, 
with the specific criteria for such a rating described by the 
examiner.  The Board further finds that the symptoms required 
for even higher ratings of 70 and 100 percent are clearly not 
shown and that the Veteran has not argued and the evidence 
does not establish that he is incapable of working because of 
the effects of his depression, or that his depression causes 
total occupational and social impairment.  As such, the Board 
finds that the level of post-prostate cancer depression would 
not warrant a rating in excess of 30 percent, and that the 
current rating of 20 percent obtained by deducting the 
severity of the disability due to depression prior to 
prostate cancer is appropriate.  Accordingly, an evaluation 
in excess of 20 percent for the Veteran's service-connected 
depression is not warranted at any time subsequent to the 
effective date of the initial rating, May 31, 2006.  See 38 
C.F.R. §§ 3.400, 4.130 (2008); Fenderson, supra.

C.  Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those  currently assigned org ranted in this 
decision are provided for certain manifestations of the 
Veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, 
as the service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings granted 
above.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  









ORDER

Entitlement to a 40 percent for prostate cancer for the 
period from August 1, 2007, to January 27, 2009, is granted, 
subject to regulations governing the payment of monetary 
awards.

Entitlement to rating in excess of 40 percent for prostate 
cancer for the period from August 1, 2007, to January 27, 
2009, to include restoration of a 100 percent rating, is 
denied. 

Entitlement to a 60 percent rating for prostate cancer for 
the period beginning January 28, 2009, is granted, subject to 
regulations governing the payment of monetary awards.    

Entitlement to rating in excess of 60 percent rating for 
prostate cancer for the period beginning January 28, 2009, is 
denied. 

Entitlement to an initial rating in excess of 20 percent for 
depression is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


